Filed 4/15/19
                      CERTIFIED FOR PARTIAL PUBLICATION *

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                      DIVISION FOUR


MICHAEL B. BURCH et al.,
        Plaintiffs and Appellants,
                                                 A151633, A152252
v.
CERTAINTEED CORPORATION,                          (Alameda County
                                                  Super. Ct. No. RG16819332)
        Defendant and Appellant.
MICHAEL B. BURCH et al.,
        Plaintiffs and Respondents,
                                                  A153624
v.
CERTAINTEED CORPORATION,                          (Alameda County
                                                  Super. Ct. No. RG16819332)
        Defendant and Appellant.


        Plaintiffs Michael and Cindy Burch sued defendant CertainTeed Corporation, an
asbestos-cement (A/C) pipe manufacturer, after Michael Burch contracted mesothelioma
following many years of installing A/C pipe throughout California. After trial, the jury
returned a verdict for plaintiffs Michael and Cindy Burch on their claims against
CertainTeed Corporation for negligence, failure to warn, strict product liability,
intentional concealment, and intentional misrepresentation. The court entered judgment
for plaintiffs holding defendant 100 percent liable for plaintiffs’ economic damages and
62 percent liable for their noneconomic damages according to the jury’s fault
apportionment. The court granted judgment notwithstanding the verdict (JNOV) on



        *
         Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication except for parts II. C and E.

                                             1
plaintiffs’ intentional misrepresentation claim and denied JNOV on plaintiffs’ intentional
concealment claim.
       On appeal, plaintiffs argue that substantial evidence supports the jury’s verdict on
intentional misrepresentation, and that the court erred in allocating noneconomic
damages according to defendant’s proportion of fault because Civil Code section 1431.2 1
(Proposition 51) does not eliminate an intentional tortfeasor’s joint and several liability
for noneconomic damages. On cross-appeal, defendant argues that plaintiffs failed to
introduce substantial evidence of intentional concealment, and that the trial court
committed prejudicial error by failing to give a special jury instruction on the duty of
Michael Burch’s employers to provide a safe workplace. In a consolidated appeal,
defendant also challenges the trial court’s postjudgment denial of defendant’s motion to
compel plaintiffs to execute acknowledgment of partial satisfaction of judgment.
       We shall affirm the court’s order granting in part and denying in part the JNOV.
In the unpublished portions of this opinion, we reject defendant’s arguments regarding
the special jury instruction and its motion to compel plaintiffs’ execution of
acknowledgment of partial satisfaction of judgment. In addition, we reverse the
judgment because we hold that Proposition 51 does not eliminate an intentional
tortfeasor’s joint and several liability for noneconomic damages.
       I.       FACTUAL AND PROCEDURAL BACKGROUND
       Throughout the 1970’s, Michael Burch (Burch) worked in California installing
A/C pipe. From 1970 to 1978, Burch worked mainly for J.C. Plumbing, a family-owned
business, laying underground A/C pipe. He also worked for Valley Engineers around
1980. Until the mid-1970’s, Burch installed A/C pipe mostly at mobile home parks, and
then he began working on utility pipeline public works jobs. In 1978, Burch worked for
J.C. Plumbing installing new A/C pipe throughout the City of Cambria, which was a
large job.




       1
           All further references are to the Civil Code unless otherwise specified.

                                               2
       Defendant shared the U.S. market for A/C pipe with Johns-Manville and a few
other brands, including Kubota and Nipponite. Before the Cambria job, Burch worked
with various brands of A/C pipe, but the majority of his work was with defendant’s pipe.
In Cambria, Burch worked only with defendant’s pipe. Defendant’s A/C pipe contained
14 percent to 15 percent asbestos, including chrysotile and crocidolite asbestos, with
crocidolite being the most carcinogenic. Burch later contracted mesothelioma, and he
and his wife subsequently sued defendant and numerous other defendants asserting
negligence, failure to warn, strict product liability, and intentional tort claims.
       Plaintiffs’ case proceeded to jury trial against defendant only, and the jury
returned a special verdict for plaintiffs on their claims for negligence, failure to warn,
strict product liability, intentional misrepresentation, and intentional concealment. 2 The
jury awarded plaintiffs $776,201 in economic damages and $9.25 million in non-
economic damages. It apportioned the fault of defendant and other joint tortfeasors as
follows: 62 percent fault to defendant; 25 percent fault to Johns-Manville; 10 percent
fault to J.C. Plumbing; 1 percent fault to Valley Engineers; 1 percent fault to Kubota; and
1 percent fault to Nipponite. The court entered judgment for plaintiffs, finding defendant
liable for 100 percent of their economic damages ($776,201) and 62 percent of their
noneconomic damages ($5.735 million); plaintiffs served defendant with notice of entry
of judgment on March 21, 2017.
       Defendant timely filed a motion for a new trial and for JNOV on plaintiffs’
intentional concealment and misrepresentation claims. Plaintiffs, in turn, brought a
motion to amend the judgment, arguing that Proposition 51 does not allow allocation of
noneconomic damages according to a tortfeasor’s proportion of fault if the tortfeasor
committed an intentional tort.
       The trial court denied defendant’s motion for a new trial. On May 18, 2017, it
denied defendant’s motion for JNOV on intentional concealment, but granted the motion

       2
          For the sake of efficiency, we do not summarize all the evidence introduced at
trial, and instead set forth only the evidence relevant to the issues presented in this appeal
as we address each issue.

                                               3
on intentional misrepresentation. On June 9, 2017, plaintiffs appealed, and on June 13,
2017, defendant filed a cross-appeal. On July 14, 2017, the trial court granted plaintiffs’
motion to amend the judgment to eliminate defendant’s proportionate fault reduction for
noneconomic damages. On August 7, 2017, the court entered an amended judgment for
plaintiffs holding defendant 100 percent liable for plaintiffs’ economic damages
($776,201) and noneconomic damages ($9.25 million). Defendant appealed from this
amended judgment, and plaintiffs cross-appealed.
       Meanwhile, defendant attempted to partially satisfy the judgment. Plaintiffs
rejected defendant’s check; thereafter, plaintiffs moved to challenge the sufficiency of
defendant’s appellate bond, and defendant moved to compel plaintiffs to execute an
acknowledgement of partial satisfaction of judgment. Defendant appealed the denial of
its motion, and this court consolidated all of the parties’ appeals.
                                       II.    DISCUSSION
A.     Appellate Jurisdiction
       This case presents two jurisdictional questions that must be addressed before the
merits. First, the court entered two judgments, and there can only be one final judgment.
(Eisenberg et al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter Group 2018)
¶ 2.21.) So, we must decide which is the final judgment and whether appellate
jurisdiction exists over that judgment. Second, we must resolve plaintiffs’ challenge to
our jurisdiction over defendant’s appeal of the court’s order partially denying its motion
for JNOV.
       1.     The Judgments
       The court entered a judgment on March 20, 2017 and an amended judgment on
August 7, 2017. With respect to the first judgment, defendant timely moved for JNOV,
and the parties timely appealed within 30 days of the trial court’s service of its order
granting in part and denying in part defendant’s motion. Because the parties timely
appealed from the original judgment, we have jurisdiction unless the amended judgment
became the operative judgment.



                                              4
       After a judgment is entered, although clerical errors may be corrected at any time
(Code Civ. Proc., § 473, subd. (d)), the only way for a court to correct judicial error is on
a motion for new trial or on a motion under Code of Civil Procedure section 663 to
vacate the judgment and enter a different one. (Greene v. Superior Court (1961)
55 Cal. 2d 403, 405–406.) A clerical error results when the order or judgment misstates
the court’s actual intent (i.e., error in recording the judgment rendered), and judicial error
results when the order or judgment entered was intended, even though based on an error
of law (i.e., error in rendering the judgment). (Rochin v. Pat Johnson Manufacturing Co.
(1998) 67 Cal. App. 4th 1228, 1237–1238.)
       The change in the amended judgment here was not a simple clerical change. The
record reflects that the trial court intended to enter the original judgment according to the
jury’s findings, although the court anticipated making a future final decision on the
applicability of section 1431.2. The amended judgment increased defendant’s liability
for noneconomic damages by more than $3 million. This correction “materially affect[s]
the substantial rights of the part[ies]” and had to occur under Code of Civil Procedure
section 663. (See Code Civ. Proc., § 663.)
       Under the operative law at the time, the court’s power to rule on a motion under
Code of Civil Procedure section 663 expired 60 days from the clerk’s mailing of the
notice of entry of judgment or service upon the moving party of written notice of entry of
judgment, whichever was earlier, or if that notice was not given, 60 days after the filing
of the first notice of intention to move to set aside and vacate the judgment. (Code Civ.
Proc., former § 663a, subd. (b), added by Stats. 2012, ch. 83, § 2.) 3 If the motion was not
determined within the requisite time, it was deemed denied without further court order.
(Ibid.) This time limit, like that governing a ruling on a motion for a new trial, is
jurisdictional, and any judgment entered thereafter is void. (Garibotti v. Hinkle (2015)
243 Cal. App. 4th 470, 482–483.)

       3
        Pursuant to Assembly Bill No. 2230 (2017–2018 Reg. Sess.), effective January
1, 2019, the deadlines under Code of Civil Procedure section 663a, subdivision (b), were
changed to 75 days. (Stats. 2018, ch. 317, § 2.)


                                              5
       Here, the trial court did not rule on plaintiffs’ motion until July 14, 2017, well
after the 60-day time limit passed on June 5, 2017. 4 As such, plaintiffs’ motion was
deemed denied without further court order, and the amended judgment is void.
(Garibotti, supra, 243 Cal.App.4th at pp. 476–477, 483.) Moreover, a stay was in place
by virtue of the parties’ perfected appeals. (Code Civ. Proc., § 916, subd.(a).) We thus
have jurisdiction to review the appeals from the original judgment.
       2.     The JNOV Order
       Plaintiffs argue that defendant’s notice of appeal did not properly specify an
appeal from the court’s May 18, 2017 order denying in part its JNOV motion, so we lack
jurisdiction to review this order. On its notice of cross-appeal on Judicial Council form
APP-002, defendant wrote that it appealed from a judgment or order entered March 20,
2017, and it checked two boxes indicating appeal from a judgment after jury trial and an
order or judgment under Code of Civil Procedure section 904.1, subdivision (a)(3)–(13).
Defendant contends that a liberal construction of this notice permits our exercise of
jurisdiction, and we agree.
       An order denying a party’s motion for JNOV is separately appealable.
(Code Civ. Proc., § 904.1, subd. (a)(4).) A party’s notice of appeal must identify the
order or judgment appealed; however, the notice must be liberally construed.
(Cal. Rules of Court, rule 8.100(a)(2).) Where a party seeks to challenge an appealable
order issued after a judgment, such as an order granting a new trial, the filing of a notice
of appeal from the judgment alone is insufficient to grant jurisdiction over the separately
appealable order. (Sole Energy Co. v. Petrominerals Corp. (2005) 128 Cal. App. 4th 212,
239 (Sole).) However, a notice is sufficient “ ‘to protect the right of appeal if it is
reasonably clear what [the] appellant was trying to appeal from, and where the



       4
         The record shows that plaintiffs mailed a notice of entry of judgment to
defendant, but it does not show that plaintiffs were served with a notice of entry of
judgment or that such document was mailed by the clerk. Plaintiffs’ April 5, 2017 filing
of their motion to amend the judgment started the running of the 60-day time period.


                                               6
respondent could not possibly have been misled or prejudiced.’ ” (In re Joshua S. (2007)
41 Cal. 4th 261, 272.)
       It is reasonably apparent that defendant sought to appeal the order denying JNOV,
as well as the judgment. Unlike in Sole, defendant did not singularly appeal from the
judgment. Defendant instead marked an additional box indicating an appeal under Code
of Civil Procedure section 904.1, subdivision (a)(3)–(13). Plaintiffs were aware of the
order partially denying JNOV, they do not argue that other appealable orders caused
confusion over which order defendant appealed, and they do not show prejudice. In these
circumstances, we liberally construe the notice of cross-appeal and exercise jurisdiction
over the court’s order partially denying JNOV.
B.     The Parties’ Appeals of the JNOV Order
       The trial court’s power to grant JNOV is the same as its power to grant a directed
verdict. (Code Civ. Proc., § 629.) “ ‘A motion for judgment notwithstanding the verdict
may be granted only if it appears from the evidence, viewed in the light most favorable to
the party securing the verdict, that there is no substantial evidence in support.’ ”
(Wolf v. Walt Disney Pictures & Television (2008) 162 Cal. App. 4th 1107, 1138.) If there
is any substantial evidence, contradicted or uncontradicted, to support the verdict, we
affirm the verdict. (Ibid.) Substantial evidence is that of a “ponderable legal
significance, reasonable, credible, and of solid value.” (Jorge v. Culinary Institute of
America (2016) 3 Cal.App.5th 382, 396.) The “focus is on the quality, not the quantity of
the evidence.” (Toyota Motor Sales U.S.A., Inc. v. Superior Court (1990)
220 Cal. App. 3d 864, 871.) We resolve all evidentiary conflicts and indulge all
reasonable inferences in support of the judgment. (Leung v. Verdugo Hills Hospital
(2012) 55 Cal. 4th 291, 308.)
       1.     Substantial Evidence Supports the Jury’s Verdict for Concealment
       The elements of fraudulent concealment are: (1) the defendant concealed or
suppressed a material fact; (2) the defendant was under a duty to disclose the fact to the
plaintiff; (3) the defendant intentionally concealed or suppressed the fact with the intent
to defraud the plaintiff; (4) the plaintiff was unaware of the fact and would not have acted


                                              7
as he did if he had known of the concealed or suppressed fact; and (5) as a result of the
concealment or suppression of the fact, the plaintiff sustained damage. (Bigler-Engler v.
Breg, Inc. (2017) 7 Cal.App.5th 276, 310–311.) Defendant claims insufficient evidence
supports the elements of a duty to disclose, causation, actionable concealment, intent to
deceive, and reliance.
       As a preliminary matter, we presume that the “ ‘record contains evidence to
sustain every finding of fact.’ ” (Foreman & Clark Corp. v. Fallon (1971) 3 Cal. 3d 875,
881.) It is the appellant’s burden to demonstrate that it does not. (Ibid.) In furtherance
of this burden, the appellant must fairly summarize all the facts in the light most
favorable to the judgment. (Western Aggregates, Inc. v. County of Yuba (2002)
101 Cal. App. 4th 278, 290.) This burden to provide a fair summary of the evidence
“grows with the complexity of the record.” (Ibid.)
       The record in this case is lengthy. The testimony heard by the jury spans 21 of the
46 volumes of reporter’s transcripts. Plaintiffs also provided 25 trial exhibits in their
appendices. In contrast, defendant did not submit a single trial exhibit, though it
frequently cites these exhibits in its briefing, including some that are not in our record.
Defendant provided only a brief summary of the evidence and summarized only those
facts that support its theories. While we could deem defendant’s failure to provide an
adequate record and set out the facts in the light most favorable to the judgment a
forfeiture (Foreman & Clark Corp., supra, 3 Cal.3d at p. 881), we have elected not to do
so. Our independent review of the record reveals the jury’s verdict on concealment
should be upheld, as we discuss in the next sections.
          a.      Duty to Disclose and Causation
       Defendant argues that there is no evidence establishing that it had a duty to
disclose because there was no evidence of a transaction between itself and Burch;
defendant also argues that there was no evidence of but-for causation as opposed to
Rutherford causation, which allows a plaintiff in a product liability asbestos case to prove
causation by establishing a reasonable medical probability that exposure to a defendant’s



                                              8
product contributed to the plaintiff’s risk of developing cancer. (See Rutherford v.
Owens-Illinois, Inc. (1997) 16 Cal. 4th 953, 957–958.)
       With respect to concealment, “ ‘[t]here are “four circumstances in which
nondisclosure or concealment may constitute actionable fraud: (1) when the defendant is
in a fiduciary relationship with the plaintiff; (2) when the defendant had exclusive
knowledge of material facts not known to the plaintiff; (3) when the defendant actively
conceals a material fact from the plaintiff; and (4) when the defendant makes partial
representations but also suppresses some material facts.” ’ ” (Bigler-Engler, supra,
7 Cal.App.5th at p. 311.) The latter three circumstances “ ‘presuppose[] the existence of
some other relationship between the plaintiff and defendant in which a duty to disclose
can arise.’ ” (Ibid.) This relationship has been described as a “transaction,” such as that
between “ ‘ “seller and buyer, employer and prospective employee, doctor and patient, or
parties entering into any kind of contractual arrangement.” ’ ” (Shin v. Kong (2000)
80 Cal. App. 4th 498, 509.)
       However, the jury was not instructed that it was required to find a transaction
sufficient to support a duty to disclose; it was instead instructed under CACI jury
instruction 1901 that plaintiffs must prove: “One, that CertainTeed actively concealed an
important fact or prevented plaintiff from discovering the fact. Two, that plaintiff did not
know of the concealed fact. [¶] Three, that CertainTeed intended to deceive plaintiff by
concealing the fact. Four that had the omitted information been disclosed, plaintiff
reasonably would have behaved differently. Five, that plaintiff was harmed, and six, that
CertainTeed’s concealment was a substantial factor in causing plaintiff’s harm.”
Similarly, the jury was instructed only on Rutherford causation. 5



       5
         The Rutherford causation instruction under CACI 435 was as follows: “A
substantial factor in causing harm is a factor that a reasonable person would consider to
have contributed to the harm. It does not have to be the only cause of the harm. Plaintiff
may prove that exposure to asbestos from each defendant’s product was a substantial
factor causing his illness by showing, through expert testimony, that there is a reasonable
medical probability that the exposure contributed to the plaintiff’s risk of developing

                                             9
       On the record before us, defendant is prohibited from seeking reversal of the jury’s
verdict based on theories different from those it advanced and tried below. When a party
by its conduct induces the commission of error, it may not claim that the judgment should
be reversed because of that error. (Jentick v. Pacific Gas & Elec. Co. (1941) 18 Cal. 2d
117, 121 (Jentick).) Jentick is instructive. In Jentick, the defendant appealed from a
judgment following a jury verdict after the court’s denial of its motions for a directed
verdict, judgment notwithstanding the verdict, and a new trial. (Id. at p. 120.) The jury
returned a verdict finding the defendant vicariously liable for the acts of two of its
employees, while at the same time finding the employees were not liable. The Supreme
Court found that the defendant could not challenge the verdict because it had invited the
jury’s error by requesting an erroneous jury instruction that led the jury to believe that it
could hold defendant vicariously liable for plaintiffs’ damages, and at the same time
exonerate the two employees. (Id. at p. 121.) The Supreme Court thus affirmed the
judgment. (Id. at p. 122; see also Gherman v. Colburn (1977) 72 Cal. App. 3d 544, 567 [a
party may not urge reversal of a judgment based on jury instructions jointly requested].)
       Here, prior to the jury instruction conference, defense counsel told the court that
the parties had agreed on the language of the CACI jury instructions to be submitted.
The record reflects that the parties jointly requested the CACI jury instructions given on
concealment and Rutherford causation, and the parties agreed that the traditional but-for
causation instruction should not be given. Although defendant objected at the jury
instruction conference to giving the concealment instruction, it did so only because it
argued that plaintiffs failed to introduce evidence establishing that material facts were
concealed, not because the instruction failed to instruct the jury on the requisite duty to
disclose. As the Supreme Court found in Jentick, where a defendant’s actions are




cancer.” Defendant concedes that the evidence supports a finding of Rutherford
causation.

                                              10
responsible for the erroneous instructions and verdict, the defendant must accept them. 6
(Jentick, supra, 18 Cal.2d at p. 122.)
       The principles underlying the theory of trial doctrine also support our conclusion.
Where the parties try the case on certain theories or on assumptions that certain issues are
raised by the pleadings, or that a particular issue is controlling, neither can change this
theory for purposes of review on appeal. (Sumner Hill Homeowners’ Assn., Inc. v. Rio
Mesa Holdings, LLC (2012) 205 Cal. App. 4th 999, 1026 [rejecting a new defense theory
on appeal]; see also Durkee v. Chino Land and Water Co. (1907) 151 Cal. 561, 569
[defendant could not argue for the first time on a new trial motion that plaintiff used an
incorrect rule to measure damages where the defendant cross-examined the plaintiff’s
damages witnesses, failed to object to the evidence, and failed to insist on the proper rule
of damages at trial]; Jones v. Dutra Construction Co. (1997) 57 Cal. App. 4th 871,
876–878 [plaintiff could not raise failure to plead an affirmative defense on appeal where
he responded to defendant’s motion for summary judgment on the merits without raising
the issue, and, had he raised it, defendant could have sought to amend its answer];
Simmons v. Ware (2013) 213 Cal. App. 4th 1035, 1050–1051 [reversing grant of JNOV, in
part because the plaintiff had not pled or presented to the jury the issue on which the
court granted JNOV].)
       In this case, defendant moved for summary judgment and for nonsuit, but it did
not raise the issues of a duty to disclose or but-for causation. With respect to the
existence of a transaction sufficient to support a duty to disclose, the record shows that
while this case was pending, defendant moved for summary judgment on this issue in a
separate asbestos personal injury case pending in another court, suggesting that defendant
was clearly aware of the issue. And this was not a case where defendant consistently
maintained that it never sought contact with the plaintiff. Instead, defendant tried its case
on the theory that it did everything it could to provide information about its A/C pipe to

       6
         Code of Civil Procedure section 647, which deems the giving an instruction to be
excepted to, does not negate the doctrine of invited error where a party requests a jury
instruction. (Ventura v. ABM Industries Inc. (2013) 212 Cal. App. 4th 258, 271.)

                                              11
its customers and to Burch. And, as previously noted, the jointly requested jury
instructions do not submit the issues of a duty to disclose or but-for causation to the jury.
On this record, defendant’s change in theory after trial and its contention that the jury
verdict is unsupported by evidence establishing a duty to disclose or but-for causation
provide no basis for reversal. 7 (Jentick, supra, 18 Cal.2d at pp. 121–122; Durkee, supra,
151 Cal. at p. 569.)
            b.    Active Concealment, Intent to Deceive, and Reliance
        Next, substantial evidence supports the jury’s findings on active concealment,
intent to deceive, and reliance. In the 1960’s, defendant learned of the correlation
between cancer and asbestos. Defendant’s internal memoranda from the 60’s recount
reports in the industry of mesothelioma in people having no occupational exposure to
asbestos; industry suspicion that even small concentrations of asbestos fiber have an
effect if lodged in the body for long periods; reports of increased evidence that workers
with low exposure to asbestos are subject to mesothelioma; a report of a correlation
between mesothelioma and crocidolite asbestos; and recommended respiratory, dust
control, and annual x-ray programs for defendant’s plant workers due to the dangers of
asbestos dust. Defendant’s corporate safety director from the 60’s further testified that
there was never any discussion about safe levels of asbestos exposure in correlation to
cancer because the only safe level of exposure to a product that may cause cancer was
zero.
        In 1972, despite this information, defendant rallied the Occupational Safety and
Health Administration (OSHA) to raise the suggested asbestos exposure limit to one that
defendant would “try to live with,” while still “preserving [its] business.” Defendant
lobbied to keep the word “cancer” from any legally required warning signs and to prevent
product warning labels on A/C pipe, stating that such warnings would make its product


        7
        In denying defendant’s motion for JNOV, the court below relied on Null v. City
of Los Angeles (1988) 206 Cal. App. 3d 1528, and Bullock v. Phillip Morris USA, Inc.
(2008) 159 Cal. App. 4th 655. We do not rely on these cases, although they are consistent
with the result we reach.

                                             12
unsellable and there was no need for them because the pipe was “seldom if ever cut or
machined” after leaving the plant. Yet, defendant’s installation guides from the 1960’s
and early 1970’s touted the ease of cutting and machining A/C pipe in the field.
       In 1977, because the question of health continued “to plague” defendant, it
developed a script for its salespeople to discuss “A/C Pipe and Health.” Salespeople
were told that certain information should be given to customers “only when the A/C Pipe
and Health question has been raised by an existing or potential customer.” They were
also told not to ad lib, and to quote the script when speaking to customers.
       Defendant did not give customers pamphlets regarding the safe handling of or the
health implications of its A/C pipe until 1977, when it created scripts and brochures
acknowledging that asbestos fibers may be a “possible health hazard,” but stating that its
A/C pipe was “non-harmful” as the fibers were “locked-in.” Yet Burch testified the A/C
pipe was dusty to work with and even to touch, and it could be inferred from the evidence
that defendant knew its A/C pipe was machined and released dust in the field. Defendant
did not use the word “cancer” on warning labels until 1985. This record provides
substantial evidence supporting the jury’s finding of both actionable concealment and
intent to deceive.
       With respect to reliance, defendant argues no evidence exists because Burch was
not asked whether he would have behaved differently had he known the truth and he
testified he did not see defendant’s brochures or installation guides. This may be true,
but defendant ignores testimony from Burch and his co-workers stating the A/C pipe they
worked with did not warn of cancer, and they believed the product was safe. Burch
testified, “I thought it was all safe to work,” and he said he expected that if a product was
carcinogenic, the manufacturer would warn those who worked with the product. Burch
also testified that he fears dying young from cancer and worries about how his family
will live. From this testimony, the jury could reasonably infer that, had Burch known of
the concealed danger of cancer, he would have behaved differently. (See Sangster v.
Paetkau (1998) 68 Cal. App. 4th 151, 170 [reliance may be established through



                                             13
circumstantial evidence showing the alleged fraudulent misrepresentation or concealment
substantially influenced the party’s choice].)
       2.     Substantial Evidence Does Not Support the Jury’s Verdict for Intentional
              Misrepresentation

       Plaintiffs contend the court erroneously granted JNOV on their intentional
misrepresentation claim because they introduced substantial evidence of each of the
following elements of fraud: (1) false representation; (2) knowledge of falsity; (3) intent
to defraud, i.e., to induce reliance; (4) justifiable reliance; and (5) resulting damage.
(Engalla v. Permanente Medical Group, Inc. (1997) 15 Cal. 4th 951, 974.)
       The problem with plaintiffs’ argument, as the trial court recognized, is that the
record is devoid of evidence showing reliance. “It is settled that a plaintiff, to state a
cause of action for deceit based on a misrepresentation, must [prove] that he or she
actually relied on the misrepresentation.” (Mirkin v. Wasserman (1993) 5 Cal. 4th 1082,
1089.) Burch testified that he does not recall ever seeing the materials containing
defendant’s misrepresentations, and Burch cannot have relied on what he never saw. (Id.
at p. 1095 [finding reliance could not be pled where plaintiffs could not allege the
misrepresentations ever came to their attention].)
       Plaintiffs’ efforts to conjure substantial evidence of reliance are unavailing. They
point to: (1) testimony stating that defendant intended to reach all A/C pipe contractors
in California with information regarding how to use its A/C pipe; (2) counsel’s argument
that the misrepresentations must have reached Burch; and (3) section 533 of the
Restatement (Second) of Torts (Restatement (Second) section 533). But testimony that
defendant intended for information to be passed on to contractors does not provide
substantial evidence that Burch, an employee of a contractor, in fact received and relied
on this information. And counsel’s argument is not evidence. (Fuller v. Tucker (2000)
84 Cal. App. 4th 1163, 1173.)
       Plaintiffs also mistake the import of the Restatement (Second) section 533, which
provides an exception to the traditional rule requiring that a defendant make a
misrepresentation directly to the plaintiff. (Mirkin, supra, 5 Cal.4th at p. 1095.) Under


                                              14
the Restatement (Second) section 533, a plaintiff can sue the maker of a
misrepresentation where the misrepresentation was made to a third party and the maker
intends or has reason to expect that the misrepresentation will be repeated or
communicated by the third party to the plaintiff. (Ibid.) Neither the Restatement
(Second) section 533, nor the authorities endorsing it, eliminate a plaintiff’s burden to
show reliance. “[A] plaintiff who hears an alleged misrepresentation indirectly must still
show ‘justifiable reliance upon it . . . .’ ” (Id. at p. 1096.)
       Finally, this case is distinguishable from Engalla, supra, 15 Cal. 4th 951, and
Boeken v. Philip Morris, Inc. (2005) 127 Cal. App. 4th 1640 (Boeken), cited by plaintiffs
for the proposition that reliance can be inferred from circumstances. In Engalla, a
decedent’s family sought to avoid arbitration of their malpractice claims by showing that
the arbitration agreement decedent signed contained fraudulent misrepresentations about
the expeditiousness of arbitration. Decedent’s employer selected the medical plan with
the arbitration agreement, but the Supreme Court found an employer that negotiates
group medical benefits for its employees acts as the employees’ agent during negotiation,
and evidence of a material misrepresentation made to the agent creates a rebuttable
presumption of reliance. (Engalla, supra, 15 Cal.4th at pp. 977–978.) Evidence existed
showing the employer considered arbitration expeditious and that it would have looked
unfavorably at the hospital’s arbitration system, so the Supreme Court directed the trial
court to resolve the factual issues underlying fraudulent inducement on remand. (Id. at
pp. 979–981.)
       In Boeken, a plaintiff who started smoking Marlboros as a minor sued the
manufacturer for fraud and other torts. (Boeken, supra, 127 Cal.App.4th at p. 1650.) On
appeal from an unfavorable jury verdict, the defendant argued that the plaintiff had to
admit evidence of the exact words of the misrepresentations upon which the plaintiff
relied to prove reliance. (Id. at p. 1660.) The court disagreed: the record showed a vast
Marlboros marketing campaign targeted at boys from 10 to 18 which portrayed young,
virile men smoking; the plaintiff bought Marlboros because they were advertised
everywhere; and all of plaintiff’s social group smoked Marlboros. Plaintiff testified that


                                                15
he was inundated with and impressed by Marlboro ads, and he perceived that it was the
only cigarette to smoke. (Id. at p. 1662.) He also picked out several advertisements that
looked familiar to him, and he recalled various themed ad campaigns. (Ibid.) The court
concluded there was substantial evidence to support a finding that plaintiff relied on
defendant’s advertising, despite his inability to recall the advertisements word-for-word.
(Id. at p. 1667.)
       Unlike in Boeken, the record here contains no evidence that Burch saw anything
from defendant’s installation guides and brochures, which defendant testified would have
been sent to Burch’s employer. Nor is this a case like Engalla where evidence of
employer reliance existed, and the employer acted as an agent for his employees in
selecting a group medical plan. The court correctly granted JNOV on plaintiffs’
intentional misrepresentation claim.
C.     Defendant’s Jury Instruction Challenge
       Defendant challenges the court’s refusal to give its special jury instruction no. 2.
With respect to this instruction, defendant’s theory was that starting in 1977, it provided
Burch’s employers with information regarding the proper handling of its A/C pipe,
including not to cut the pipe with an abrasive disc saw because that led to unsafe
exposure levels under regulations of OSHA and the Division of Occupational Safety and
Health of California (Cal-OSHA), and the employers did not pass this information on or
use reasonable methods to protect their employees from asbestos exposure. Defendant’s
special jury instruction no. 2 provided: “An employer has the duty to furnish a place of
employment that is safe and healthful to its employees. An employer has a duty to
furnish and use safety devices, safeguards, practices, methods and processes that are
reasonably adequate to render the workplace safe. An employer has a duty to do
everything reasonably necessary to protect the life, safety, and health of its employees.” 8


       8
        As originally written, this instruction ended: “The duty of the employer to
provide a safe workplace cannot be delegated to other individuals or companies,” but
defendant withdrew this last sentence.


                                             16
       The court refused to give this instruction under Elsner v. Uveges (2004) 34 Cal. 4th
915 (Elsner), but invited defendant to submit an alternative instruction. Defendant said
that it would do so but did not. Defendant now argues that its initial instruction was an
accurate statement of the law, and the court’s refusal to give the instruction was
prejudicial. 9
       1.        The Court Correctly Refused Special Jury Instruction No. 2
       “A party is entitled upon request to correct, nonargumentative instructions on
every theory of the case advanced by him [or her] which is supported by substantial
evidence.” (Soule v. General Motors Corp. (1994) 8 Cal. 4th 548, 572 (Soule).) A court
may refuse a proposed instruction that incorrectly states the law or is argumentative,
misleading, or incomplete. (Shaw v. Pacific Greyhound Lines (1958) 50 Cal. 2d 153, 158;
Alamo v. Practice Management Information Corp. (2013) 219 Cal. App. 4th 466, 475.)
The legal propriety of jury instructions is reviewed de novo. (Davis v. Honeywell
Internat. Inc. (2016) 245 Cal. App. 4th 477, 495.)
       Defendant’s special jury instruction no. 2 derives from Labor Code sections 6400
and 6401, which are part of Cal-OSHA laws. 10 From 1972 through 1999, Labor Code
former section 6304.5 barred the use of Cal-OSHA provisions to establish a duty or
standard of care in personal injury and wrongful death actions other than those between




       9
        Defendant’s failure to propose an alternative instruction waives any argument
that a modified instruction should have been given. (See Hilts v. County of Solano
(1968) 265 Cal. App. 2d 161, 171.)
       10
          Labor Code section 6400, subdivision (a) states: “[e]very employer shall
furnish employment and a place of employment that is safe and healthful for the
employees therein.” Labor Code section 6401 states, “Every employer shall furnish and
use safety devices and safeguards, and shall adopt and use practices, means, methods,
operations, and processes which are reasonably adequate to render such employment and
place of employment safe and healthful. Every employer shall do every other thing
reasonably necessary to protect the life, safety, and health of employees.”


                                              17
an employee and employer. (Elsner, supra, 34 Cal.4th at p. 923.) 11 In 1999, the
Legislature substantially amended Labor Code section 6304.5, and it now permits the
introduction of Cal-OSHA provisions to establish a duty or standard of care to the same
extent as other regulations or statutes. (Id. at pp. 938–939.)
       In Elsner, the Supreme Court addressed whether the amended version of Labor
Code section 6304.5 could be applied to conduct that occurred prior to its effective date.
There, a subcontractor’s employee sued a general contractor for injuries caused by the
collapse of the general contractor’s scaffolding; Cal-OSHA provisions were introduced at
trial to establish a duty of care and a standard of care, and to shift the burden of proof
through negligence per se. (Elsner, supra, 34 Cal.4th at pp. 924, 937.) The Supreme
Court explained that the test for whether amended Labor Code section 6304.5 can be
applied to conduct that occurred prior to its effective date is whether its application
changes the legal consequences of past conduct by imposing new or different liabilities;
if so, absent an express legislative intent to permit retroactive application, it is forbidden.
(Id. at p. 937.) The court noted that admission of statutes imposing broader duties on a
defendant than existed under the common law imposes new or different liabilities on a
defendant because it attaches tort liability to the violation of statutes and regulations that
previously gave rise only to civil and criminal penalties. (Ibid., citing Lab. Code,
§§ 6317, 6423, 6425, 6427–6430.) However, the Supreme Court found that admission of
Cal-OSHA provisions requiring an employer to provide a safe workplace did not expand
the defendant’s duty of care where the plaintiff’s sole theory was that the defendant
provided unsafe scaffolding, and defendant had a common law duty to provide safe

       11
          Labor Code former section 6304.5 then provided: “It is the intent of the
Legislature that the provisions of this division shall only be applicable to proceedings
against employers brought pursuant to the provisions of Chapter 3 (commencing with
Section 6500) and 4 (commencing with Section 6600) of Part 1 of this division for the
exclusive purpose of maintaining and enforcing employee safety. [¶] Neither this
division nor any part of this division shall have any application to, nor be considered in,
nor be admissible into, evidence in any personal injury or wrongful death action arising
after the operative date of this section, except as between an employee and his own
employer.” (Lab. Code, former § 6304.5, added by Stats. 1971, ch. 1751, § 3.)


                                              18
equipment. (Id. at p. 937, citing McKown v. Wal-Mart Stores, Inc. (2002) 27 Cal. 4th 219,
225.)
        The Supreme Court reached a different result with respect to the use of Cal-OSHA
provisions to establish a standard of care and to shift the burden of proof. (Elsner, supra,
34 Cal.4th at pp. 938–939.) The use of Cal-OSHA provisions to set a standard of care by
which to measure the defendant’s conduct made the defendant potentially liable for
actions that may have satisfied the common law standard of care, but not the specific Cal-
OSHA provisions. (Id. at p. 938.) Thus, the Supreme Court held that the Labor Code
provisions could not be used to establish a standard of care. (Id. at pp. 938–939.)
        Under Elsner, the question then is whether special jury instruction no. 2 sought to
impose broader liabilities, or duties or standards of care, on employers than those
applicable at common law. (Elsner, supra, 34 Cal.4th at pp. 937–938.) An employer had
a common law duty to use reasonable care to furnish its employees with a safe workplace
and equipment. (See, e.g., Bailey v. Central Vermont Ry., Inc. (1943) 319 U.S. 350, 352;
Alber v. Owens (1967) 66 Cal. 2d 790, 792; Thompson v. Atchison, T.&S.F. Ry. Co.
(1950) 96 Cal. App. 2d 974, 977.) Special jury instruction no. 2 imposes a duty on an
employer to furnish a safe and healthful place of employment, to use safety devices,
safeguards, and safe practices, methods, and processes, and to do everything reasonably
necessary to protect the life, safety, and health of employees. The record shows that
defendant sought to use this instruction to convince the jury that Burch’s employers were
required to follow Cal-OSHA provisions, and the employers violated these provisions by
allowing employees to cut A/C pipe with abrasive disc saws and by failing to monitor
asbestos exposure. Defendant was effectively trying to use the jury instruction to hold
Burch’s employers liable for violating a more specific standard of care created by Cal-
OSHA with respect to asbestos permissible exposure limits, which is precisely what
Elsner prohibits. (Elsner, supra, 34 Cal.4th at pp. 938–939.) Thus, defendant




                                             19
impermissibly sought to broaden the employers’ duties and standards of care through use
of Cal-OSHA provisions, and the court properly declined to give this instruction. 12
       2.     Defendant Does Not Establish Prejudicial Instructional Error
       Even if special jury instruction no. 2 did not impermissibly broaden the
employers’ liability in violation of Elsner, reversal is not required because defendant has
not shown prejudicial error. (Soule, supra, 8 Cal.4th at p. 580 [only prejudicial
instructional error is reversible].) Defendant’s theory of prejudice is that, had the court
given defendant’s instruction, the jury would have concluded Burch’s employers violated
Cal-OSHA by failing to prevent use of the abrasive disc saw to cut A/C pipe, and the jury
would have allocated more fault to the employers. “[W]hen deciding whether an error of
instructional omission was prejudicial, the court must . . . evaluate (1) the state of the
evidence, (2) the effect of other instructions, (3) the effect of counsel’s arguments, and
(4) any indications by the jury itself that it was misled.” (Id. at pp. 580–581.)
       At the outset, we note that defendant’s theory that Burch’s employers bore a large
proportion of fault for failing to protect Burch from asbestos exposure was an obvious
aspect of its case. Defendant presented its theory in opening argument. On cross-
examination, defendant elicited testimony from plaintiffs’ industrial hygienist that
Burch’s employers had to comply with OSHA and Cal-OSHA, and under these laws, the
employers were responsible for workplace safety and were required to protect employees
from asbestos dust exposure and other hazards. Defense counsel cross-examined
witnesses on the employers’ safety procedures and their failure to require the use of
masks and to prevent hazardous A/C pipe cutting practices; counsel also elicited
testimony from Burch and his co-workers stating that they expected their employers to
pass on any relevant safety information or warnings.
       Defense counsel devoted significant time in closing argument to the theory that
Burch’s employers failed to provide a safe workplace, and counsel articulated that theory

       12
          Although the court in Evans v. Hood Corp. (2016) 5 Cal.App.5th 1022 gave a
similar jury instruction as that sought by defendant, Evans is inapposite because it did not
address Elsner.

                                              20
very clearly. Although the court sustained an objection when counsel began arguing that
experts had opined that OSHA applied to Burch’s employers, counsel moved on and
argued without obstruction that Burch’s employers had a wealth of knowledge about the
proper procedures for handling A/C pipe, they did not follow these, and they were legally
responsible for ensuring a hazard-free workplace. Counsel also asked the jury directly
who was responsible for Burch’s harm, defendant, who sent out information about the
right work practices, or “his employer who apparently let him use the wrong work
practices?” Further, counsel urged the jury to allocate 100 percent fault to the employers.
       Nor did the omission of special jury instruction no. 2 leave defendant with an
absence of instructional support for its defense of employer fault. The jury was
instructed, “[defendant] claims the fault of the other entities also contributed to plaintiff’s
harm[;]” to succeed on this theory, the court told the jury that defendant had to prove that
other entities were negligent or otherwise at fault, and that this fault was a substantial
factor in causing plaintiffs’ harm. The court instructed the jury on the definition of
negligence. The court also instructed the jury to assign a portion of responsibility to each
entity that it found to be a substantial factor in causing plaintiffs’ harm. The instructions
given conveyed defendant’s theory and did not foreclose a jury finding on this theory.
       Finally, although the jury asked questions during deliberation, it did not ask any
regarding the duties of Burch’s employers or the fault of others. The unanimous jury
verdict apportioned 62 percent fault to defendant, 27 percent fault to other A/C pipe
manufacturers, and 11 percent fault to Burch’s employers. The jury thus gave no
indication that it was confused on the fault apportionment, or that its deliberations were
affected accordingly. Even if the court erred in failing to give special jury instruction no.
2, defendant has not shown a reasonable probability that the error prejudicially affected
the jury’s verdict.
D.     Section 1431.2
       Under section 1431.2, subdivision (a), plaintiffs argue that the court was not
allowed to apportion liability for noneconomic damages according to fault for an
intentional tortfeasor. The courts are split on the question of whether section 1431.2


                                              21
requires a judgment of several liability for an intentional tortfeasor for noneconomic
damages in direct proportion to the intentional tortfeasor’s percentage of fault. (Compare
Thomas v. Duggins (2006) 139 Cal. App. 4th 1105 (Thomas) [section 1431.2 does not
apply to an intentional tortfeasor’s liability for noneconomic damages] with
B.B. v. County of Los Angeles (2018) 25 Cal.App.5th 115 [section 1431.2 mandates
several liability for noneconomic damages in direct proportion to a defendant’s
percentage of fault even where the defendant’s misconduct was intentional], review
granted Oct. 10, 2018, S250734 (B.B.).) Our Supreme Court granted review of B.B., and
will soon resolve this split of authority. In the meantime, we agree with Thomas and hold
that section 1431.2 does not operate to limit an intentional tortfeasor’s liability for
noneconomic damages to its percentage of fault under comparative fault principles.
       In 1986, the voters approved Proposition 51, a compromise measure that sought to
balance the interests of injured parties who have sustained considerable damages caused
by several tortfeasors, one or more of which is insolvent, against unfairness of the rule of
joint and several liability, which could result in a minimally culpable tortfeasor being
held liable for all the plaintiff’s damages. (Evangelatos v. Superior Court (1988)
44 Cal. 3d 1188, 1198.) Section 1431.2 provides in relevant part: “In any action for
personal injury, property damage, or wrongful death, based upon principles of
comparative fault, the liability of each defendant for noneconomic damages shall be
several only and shall not be joint. Each defendant shall be liable only for the amount of
noneconomic damages allocated to that defendant in direct proportion to that defendant’s
percentage of fault, and a separate judgment shall be rendered against that defendant for
that amount.”
       In Thomas, the Court of Appeal for the Fourth Appellate District held that
section 1431.2 does not allow apportionment of several noneconomic damages for
an intentional tortfeasor according to the intentional tortfeasor’s proportion of
fault. (Thomas, supra, 139 Cal.App.4th at p. 1108.) The court reasoned that, at
the time Proposition 51 passed, an intentional tortfeasor was not entitled to a
reduction of the judgment due to the plaintiff’s negligence or that of third parties,


                                              22
and policy considerations of deference and punishment for intentional torts
supported the conclusion that an intentional tortfeasor’s liability was not subject to
apportionment where the negligence of one or more third party tortfeasors
contributed to a plaintiff’s injuries. (Id. at p. 1112.)
       In B.B., the Court of Appeal for the Second Appellate District disagreed
with Thomas, holding that section 1431.2 requires several liability for
noneconomic damages in proportion to fault, regardless of whether the defendants
act intentionally or negligently. (B.B., supra, 25 Cal.App.5th at p. 127, review
granted.) To support its holding, the court relied mainly on the Supreme Court’s
decision in DaFonte v. Up-Right, Inc. (1992) 2 Cal. 4th 593 (DaFonte).
       In Da Fonte, the Supreme Court addressed whether section 1431.2
eliminated a negligent defendant’s joint and several liability to an injured
employee for noneconomic damages attributable to the negligence of an employer
who was statutorily immune from suit. There, an employee sued the manufacturer
of a product that injured the employee at work, and the manufacturer sought to
demonstrate the employer’s negligent safety policies were partly responsible.
Relying on workers’ compensation law that prevented the employee from suing
the employer for tort damages, the employee argued noneconomic damages should
not be apportioned for the defendant because section 1431.2 eliminated joint
liability for noneconomic damages only among defendants whose liability was
joint and several before the statute was enacted. (DaFonte, supra, 2 Cal.4th at
pp. 600–601.)
       The Supreme Court rejected the plaintiff’s argument that preexisting law
compelled an exception to section 1431.2’s unambiguous directive. The court
explained: “Section 1431.2 declares plainly and clearly that in tort suits for
personal harm or property damage, no ‘defendant’ shall have ‘joint’ liability for
‘non-economic’ damages, and ‘[e]ach defendant’ shall be liable ‘only’ for those
‘non-economic’ damages directly attributable to his or her own ‘percentage of
fault.’ The statute neither states nor implies an exception for damages attributable


                                               23
to the fault of persons who are immune from liability or have no mutual joint
obligation to pay missing shares. On the contrary, section 1431.2 expressly
affords relief to every tortfeasor who is a liable ‘defendant,’ and who formerly
would have had full joint liability.” (DaFonte, supra, 2 Cal.4th at p. 601.) Thus,
the Court held that the defendant’s liability for noneconomic damages must be
several, apportioned according to his percentage of comparative fault. (Id. at
p. 604.)
       Based on this, the court in B.B. also held that section 1431.2 was
unambiguous and applied to any defendant in an action for personal injury,
property damage, or wrongful death, and it criticized Thomas’s resort to extrinsic
aids to interpret the statute. (B.B., supra, 25 Cal.App.5th at pp. 124–128, review
granted.) “Consistent with DaFonte, we conclude the unambiguous reference to
“[e]ach defendant” in section 1431.2, subdivision (a) mandates allocation of
noneconomic damages in direct proportion to a defendant’s percentage of fault,
regardless of whether the defendant’s misconduct is found to be intentional.” (Id.
at p. 128.)
       We agree with B.B. that section 1432.1, like all statutes, must be interpreted
according to its language. (DaFonte, supra, 2 Cal.4th at p. 601.) However, B.B.
failed to credit the entire statutory text. Again, section 1432.1 expressly states,
“[i]n any action for personal injury, property damage, or wrongful death, based
upon principles of comparative fault, the liability of each defendant for
noneconomic damages shall be several only and shall not be joint.” (Civ. Code,
§ 1431.2, subd. (a), italics added.) B.B. appears to have read the language “based
upon principles of comparative fault,” out of the statute. To understand the import
of this language, it is useful to place Proposition 51’s modification of common law
joint and several liability in brief historical perspective.
       In Li v. Yellow Cab Co. (1975) 13 Cal. 3d 804, the Supreme Court first
introduced comparative negligence and eliminated the all-or-nothing doctrine of
contributory negligence. Thereafter, California followed a system of pure


                                               24
comparative negligence, “the fundamental purpose of which shall be to assign
responsibility and liability for damage in direct proportion to the amount of
negligence of each of the parties.” (Id. at p. 829.)
       In American Motorcycle Assn. v. Superior Court (1978) 20 Cal. 3d 578,
582–583 (American Motorcycle), the Supreme Court held that comparative fault
principles did not abrogate each defendant’s joint and several liability for damages
attributable to the fault of others. But American Motorcycle took steps to
ameliorate the harshness of this rule by concluding that a defendant sued for
personal injury could join other concurrent negligent tortfeasors to allocate
proportionate responsibility and could seek equitable indemnity from such
tortfeasors in proportion to their fault. (Id. at pp. 583–584.)
       When Proposition 51 was enacted, the comparative fault principles
announced in Li and American Motorcycle did not allow intentional tortfeasors to
reduce their liability on the account of a negligent joint tortfeasor’s fault. In Allen
v. Sundean (1982) 137 Cal. App. 3d 216, 227, the court held that comparative fault
principles did not extend to allow an intentional tortfeasor to recover equitable
indemnity against a negligent tortfeasor. In Godfrey v. Steinpress (1982)
128 Cal. App. 3d 154, 176, the court held that a plaintiff’s contributory negligence
is not a defense to an intentional tort, and it ruled the trial court correctly refused
to instruct on comparative negligence with respect to the plaintiff’s intentional tort
claims. In addition, an intentional tortfeasor could not seek statutory contribution
from other liable tortfeasors. (Code Civ. Proc., § 875, subd. (d).) Thus, unlike a
negligent tortfeasor, an intentional tortfeasor was jointly and severally liable for all
the plaintiff’s damages and had no mechanism to reduce this liability. In using the
language “based on principles of comparative fault,” section 1431.2 must be read
to have incorporated these judicially construed principles. (In re Harris (1989)
49 Cal. 3d 131, 136; Wilson v. John Crane, Inc. (2000) 81 Cal. App. 4th 847, 855
[interpreting “comparative fault principles” as they were judicially construed in
1986 to apply to strict product liability cases].)


                                               25
         To the extent ambiguity exists, Proposition 51’s ballot materials also aid
our construction. (See Amador Valley Joint Union High Sch. Dist. v. State Bd. of
Equalization (1978) 22 Cal. 3d 208, 245–246 [ballot materials may help resolve
ambiguities in initiative measures].) The official ballot description of Proposition
51 provided that, “[u]nder existing law, tort damages awarded a plaintiff in court
against multiple defendants may all be collected from one defendant,” and, “[a]
defendant paying all the damages may seek equitable reimbursement from other
defendants.” (Ballot Pamp., Primary Elec. (June 3, 1986), Prop. 51, Official Title
and Summary Prepared by the Atty. Gen., p. 32.) The ballot materials explain that
“this rule” is maintained under the initiative for economic damages, but would be
modified for noneconomic damages. (Ibid.) The rule discussed—that allowing a
defendant to seek equitable reimbursement after paying a plaintiffs’ damages—
never applied to intentional tortfeasors. Thus, the ballot measures indicate that
intentional tortfeasors were not intended to fall within Proposition 51’s modified
scope.
         Our interpretation also fulfills our obligation to effectuate Proposition 51’s
purpose. (See Santa Barbara County Taxpayers Assn. v. County of Santa Barbara
(1987) 194 Cal. App. 3d 674, 681.) The inequities that Proposition 51 targeted
were “situations in which defendants who bore only a small share of fault for an
accident could be left with the obligation to pay all or a large share of the
plaintiff’s damages if other more culpable tortfeasors were insolvent.”
(Evangelatos, supra, 44 Cal.3d at p. 1198.) Again, this was never the case with an
intentional tortfeasor who, deemed to be the most culpable of all, could not seek
contribution or equitable indemnity from less culpable tortfeasors regardless of
their solvency. (Code Civ. Proc., § 875, subd. (d); Allen, supra, 137 Cal.App.3d at
p. 227.) Section 1431.2’s purpose is simply not fulfilled by applying it in the
manner defendant or amici curiae seek.
         Nor do we agree with B.B.’s view that DaFonte compels a different
conclusion. The Supreme Court in DaFonte addressed only the question of


                                               26
whether section 1431.2 eliminated a negligent defendant’s joint and several
liability for noneconomic damages attributed to the negligence of a joint tortfeasor
who was statutorily immune from suit. (DaFonte, supra, 2 Cal.4th at p. 596.) The
Supreme Court had no occasion to consider the question of whether section 1431.2
eliminates an intentional tortfeasor’s joint and several liability for noneconomic
damages in tort actions.
       Finally, Weidenfeller v. Star & Garter (1991) 1 Cal. App. 4th 1
(Weidenfeller), relied on by defendant and amici curiae, does not hold that section
1431.2 applies to reduce the liability of an intentional tortfeasor. In Weidenfeller,
the plaintiff was assaulted outside of a bar that defendants owned, and the jury
found the plaintiff 5 percent negligent, the bar’s owners 20 percent negligent, and
the absent assailant to be 75 percent at fault. The trial court allocated 20 percent
of plaintiff’s noneconomic damages to the negligent defendants, and plaintiff
argued on appeal that section 1431.2 did not allow apportionment of noneconomic
damages according to fault because comparative fault principles do not apply
where one tortfeasor acted intentionally. (Id. at p. 5.)
       The court disagreed, finding that section 1431.2 cannot be read to allow a
plaintiff to use an intentional tortfeasor’s participation to escalate the liability of
negligent tortfeasors above their allocated fault. (Weidenfeller, supra,
1 Cal.App.4th at pp. 6–7.) In so holding, the court reviewed Allen, supra,
137 Cal. App. 3d 216, and Godfrey, supra, 128 Cal. App. 3d 154, and stated, “[t]hese
cases reflect the common law determination that a party who commits intentional
misconduct should not be entitled to escape responsibility for damages based upon
the negligence of the victim or a joint tortfeasor.” (Weidenfeller, supra, 1
Cal.App.4th at p. 7.) Weidenfeller supports our conclusion that an intentional
tortfeasor may not rely on section 1431.2 to reduce its liability for a plaintiff’s
noneconomic damages. For the foregoing reasons, we conclude that the trial court
erred in apportioning plaintiffs’ noneconomic damages according to defendant’s
allocated proportion of fault under section 1431.2.


                                               27
E.     Partial Satisfaction of the Judgment (Appeal No. A153624)
       After the parties filed appeals and cross-appeals from the judgment and amended
judgment, defendant sent plaintiffs a check for $3.5 million, intending to partially satisfy
the judgment. In the cover letter accompanying the check, defendant stated that it sent
the money for the purposes of preventing enforcement of the judgment and to stop
postjudgment interest from running. Defendant did not waive any right to appeal the
judgment and concluded: “[Defendant] expects and anticipates that Plaintiffs will
immediately return the amount tendered herein should the Court of Appeal reverse or
vacate the judgment, including any potential remand for a full or partial retrial or should
the California Supreme Court reverse or vacate the judgment, including any potential
remand for a full or partial retrial, following any conclusion of proceedings in the Court
of Appeal. Accordingly, we believe it is appropriate that plaintiffs take steps to ensure
that they will be able to repay the funds to [defendant] should [defendant] prevail on
appeal, including by, for example, placing them in a separate account or in escrow.”
       Plaintiffs did not accept or deposit the check, and they did not execute the partial
satisfaction of judgment. Defendant filed a supersedeas bond for the statutorily required
amount minus $3.5 million, and plaintiffs filed an objection to the sufficiency of the
bond. Defendant, in turn, filed a motion to compel plaintiffs to execute an
acknowledgment of partial satisfaction of the judgment. The court denied defendant’s
motion to compel and sustained plaintiffs’ objection to the sufficiency of the bond. The
court reasoned that defendant’s attempted payment of part of the judgment, subject to its
right to appeal and the express right to repayment upon reversal, did not as a matter of
law constitute a partial “satisfaction” of the judgment that stops the running of
postjudgment interest.
       1.     Governing Legal Standards
       Under Code of Civil Procedure section 724.110, subdivision (a), a judgment
debtor may serve on a judgment creditor a written demand that the judgment creditor
execute, acknowledge, and deliver an acknowledgment of partial satisfaction of
judgment. If the judgment creditor does not comply within 15 days of service of the


                                             28
demand, the judgment debtor may bring a noticed motion for an order requiring the
judgment creditor to comply. (Code Civ. Proc., § 724.110, subd. (b).) If the court
determines that the judgment has been partially satisfied and that the judgment creditor
has not complied with the demand, the court shall make an order determining the amount
of the partial satisfaction and may make an order requiring the judgment creditor to
comply with the demand. (Ibid.) On appeal, the interpretation of a statute is a question
of law, which we review de novo, but we uphold the factual findings supporting the trial
court’s decision on a motion for satisfaction of judgment if the findings are supported by
substantial evidence. (Jhaveri v. Teitelbaum (2009) 176 Cal. App. 4th 740, 748–749.)
       2.     Analysis
       Plaintiffs argue that satisfaction of a judgment can only occur when the judgment
is paid, its validity acknowledged, and all legal challenges to the judgment are over.
Defendant contends that, if satisfaction is not “voluntary” as the term has been judicially
construed in Reitano v. Yankwich (1951) 38 Cal. 2d 1 (Reitano), a judgment debtor may
satisfy a judgment by partially or fully paying it, and, at the same time, may pursue an
appeal. Both parties contend that Reitano supports their position. We agree with
defendant as to its interpretation of Reitano, but we ultimately uphold the trial court’s
ruling that the judgment here was not partially satisfied for the reasons explained below.
       Reitano recites the general rule that voluntary, not coerced or compulsory,
satisfaction of a judgment waives the right to appeal that judgment. (Reitano, supra, 38
Cal.2d at pp. 3–4.) However, Reitano holds that voluntary satisfaction of a judgment
does not occur unless the judgment is satisfied as a result of the parties’ compromise or
the satisfaction is coupled with the judgment debtor’s express agreement not to appeal.
(Ibid.) Stated otherwise, the law deems satisfaction of a judgment to be involuntary or
coerced where it does not occur because of the parties’ compromise or in conjunction
with an agreement not to appeal. (Ibid.)
       Plaintiffs’ argument that Reitano holds a judgment may not be satisfied while the
judgment debtor maintains an appeal relies on a single sentence: “It may be said that
there has been no satisfaction under [Code of Civil Procedure] section 1049 in the sense


                                             29
that it was intended that the litigation was to be at an end—the right of appeal waived.”
(Reitano, supra, 38 Cal.2d at p. 4.) 13 With this sentence, Reitano did not hold that
payment of a judgment while maintaining an appeal cannot ever constitute satisfaction of
that judgment. Rather, the court noted the coerced satisfaction of a judgment at issue in
Reitano was not the type of satisfaction that terminated a case.
       Plaintiffs also rely on Brochier v. Brochier (1946) 17 Cal. 2d 822, and Rancho
Solano Master Assn v. Amos & Andrews, Inc. (2002) 97 Cal. App. 4th 681. But as Reitano
observed, “Brochier v. Brochier . . . , in saying that a satisfaction is the end of a
proceeding adds nothing for it was not concerned with the right to appeal.” (Reitano,
supra, 38 Cal.2d at p. 4.) Similarly, as Brochier did not address satisfaction of a
judgment in connection with an appeal, it adds nothing here. In Rancho Solano Master
Assn., supra, 97 Cal.App.4th at page 688, the court held that defendant waived its right to
appeal by voluntarily settling with the plaintiff and satisfying a judgment. Rancho
Solano thus dealt with voluntary, not coerced satisfaction, and it did not hold that
“satisfaction” of a judgment can only occur when a judgment debtor pays the judgment
and ends all legal challenges. Plaintiffs provide no other authority to support their claim.
       On the other hand, many cases follow Reitano and recount instances where a
judgment has been satisfied pending the judgment debtor’s appeal. (Retzloff v. Moulton
Parkway Residents’ Assn., No. One (2017) 14 Cal.App.5th 742, 747–748 [plaintiffs’
satisfaction of the judgment against them during appeal did not waive their right to
appeal]; Selby Constructors v. McCarthy (1979) 91 Cal. App. 3d 517, 520–521
[defendant’s full satisfaction of judgment to prevent the running of postjudgment interest
and execution on the judgment pending appeal did not waive defendant’s right to appeal];
Haddad v. Pazar (1958) 156 Cal. App. 2d 695, 698–699 [defendants who paid a judgment
and obtained an order entering satisfaction of judgment to protect themselves from
execution on the judgment and to avoid the running of interest did not waive appeal

       13
          Code of Civil Procedure section 1049 provides, “[a]n action is deemed to be
pending from the time of its commencement until its final determination upon appeal, or
until the time for appeal has passed, unless the judgment is sooner satisfied.”

                                              30
rights].) Neither party claims the attempted payment at issue resulted from compromise
or was given with an express agreement not to appeal. This case thus involves the type of
coerced satisfaction addressed in Reitano, and we reject plaintiffs’ argument that
defendant could not satisfy the judgment without admitting its validity and relinquishing
its right to appeal. 14
        We nonetheless uphold the trial court’s ruling that the judgment here was not
partially satisfied. Before a court acts on a motion to compel execution of
acknowledgment of partial satisfaction of judgment, the court must determine if the
judgment has been partially satisfied. (Code Civ. Proc., § 724.110, subd. (b).) The mere
giving of a check does not constitute payment. (Hale v. Bohannon (1952) 38 Cal. 2d 458,
467; Conservatorship of McQueen (2014) 59 Cal. 4th 602, 615 [stating in dictum that the
tender of payment by uncertified check does not itself constitute satisfaction of judgment
under the Code of Civil Procedure].) Further, although a judgment may be partially
satisfied by tender, the tender offer must be free from any conditions that the creditor is
not bound to perform. (Code Civ. Proc., § 685.030, subd. (d); Beeler v. American Trust
Co. (1946) 28 Cal. 2d 435, 443 [tender of amount due]; Civ. Code, § 1494 [offer of
performance must be free from any conditions the creditor is not bound to perform].)
        Here, the parties agree that plaintiffs rejected defendant’s check, and the cover
letter defendant sent with the check provides substantial evidence to support the court’s
finding that the tender was expressly conditioned upon repayment in the event of any
reversal or remand. Contrary to defendant’s assertion, Code of Civil Procedure section
908 does not transform the tender into one with conditions that plaintiffs were bound to
perform. Under this statute, on reversal of a judgment, the reviewing court may order the


        14
          Both parties make policy arguments regarding who should receive the benefit of
the difference between the 10 percent postjudgment interest rate and current lower market
rates of return on safe investments. When enacted decades ago, postjudgment interest
more closely approximated the market interest rate. (See In re Marriage of Cordero
(2002) 95 Cal. App. 4th 653, 658.) It is for the Legislature, not the court, to address any
policy concerns caused by the postjudgment interest rate.


                                              31
parties to be returned to the positions they occupied before the enforcement of or
execution on the judgment on terms that are just. (Code Civ. Proc., § 908.) 15 But
defendant’s demand included terms plaintiffs would not necessarily have been bound to
perform. For example, under the terms of defendant’s demand, plaintiffs would be
required to repay the $3.5 million upon our reversal of the judgment, even though their
new judgment will be for a larger amount than the original. Further, plaintiffs’ verdict
for negligence, failure to warn, and strict product liability, their economic damages, and
the amount (rather than the apportionment) of their noneconomic damages were not
contested on appeal. Thus, it cannot be said that plaintiffs were bound in this case to
return the $3.5 million in the event of any reversal, remand or retrial. For these reasons,
we affirm the trial court’s order refusing to compel plaintiffs to execute
acknowledgement of partial satisfaction of the judgment.
                                   III.   DISPOSITION
       We affirm the trial court’s order granting in part and denying in part JNOV. We
reverse the March 20, 2017 judgment and remand with directions to the trial court to
enter a new judgment for plaintiffs holding defendant jointly and severally liable for all
of plaintiffs’ economic and noneconomic damages. In the unpublished portions of this
opinion, we find no error regarding defendant’s special jury instruction, and affirm the
trial court’s order denying defendant’s motion to compel plaintiffs to execute
acknowledgment of partial satisfaction of judgment. The parties shall bear their own
costs on appeal.



       15
          Code of Civil Procedure section 908 provides in full: “When the judgment or
order is reversed or modified, the reviewing court may direct that the parties be returned
so far as possible to the positions they occupied before the enforcement of or execution
on the judgment or order. In doing so, the reviewing court may order restitution on
reasonable terms and conditions of all property and rights lost by the erroneous judgment
or order, so far as such restitution is consistent with rights of third parties and may direct
the entry of a money judgment sufficient to compensate for property or rights not
restored. The reviewing court may take evidence and make findings concerning such
matters or may, by order, refer such matters to the trial court for determination.”

                                              32
                                                          _________________________
                                                          BROWN, J.


WE CONCUR:



_________________________
POLLAK, P. J.



_________________________
TUCHER, J.




Burch et al. v. Certainteed Corporation. (A151633, A152252, A153624)




                                                     33
A151633/ Michael B. Burch, et al. v. CertainTeed Corporation


Trial Court:    Superior Court of Alameda County


Trial Judge:    Honorable Winifred Y. Smith


Counsel: Kazan McClain Satterley & Greenwood, Justin Alexander Bosl, Ted W. Pelletier,
                Michael T. Stewart, Joseph Donald Satterley, and Arcelia L. Hurtado for
                Plaintiffs, Appellants and Respondents.

          Schiff Hardin and Neil Lloyd; Dentons US, Lisa L. Oberg, Jules S. Zeman, and
                  Jennifer J. Lee for Defendant and Appellant.

          Gordon Reese Scully Mansukhani and Don Willenburg for Association of Defense
                 Counsel of Northern California and Nevada; Thompson & Colegate and
                 Susan Knock Beck for Association of Southern California Defense
                 Counsel as Amici Curiae on behalf of Defendant and Appellant.




                                              34